Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 7, 1990, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged by Queens County Indictment Number 208/89, inter alia, with the murder of James Cobell and the attempted murder of James Barry. Both crimes occurred on the afternoon of September 15, 1988, during an extended transaction. Three individuals testified on behalf of the People that they witnessed both crimes, and the proof against the defendant was overwhelming as to both.
We find that the imposition of consecutive sentences with respect to the convictions of murder and attempted murder was proper since these crimes were not committed through a single act (see, People v Braithwaite, 63 NY2d 839; People v Murray, 168 AD2d 572) and the sentences imposed were not unduly harsh (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, and we decline to address them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.